Vinje, C. J.
Under the rule announced in Newton v. Superior, 146 Wis. 308, 130 N. W. 242, 131 N. W. 986, and in Bekkedal v. Viroqua, 183 Wis. 176, 196 N. W. 879, 197 N. W. 707, and cases there cited, the remedy by appeal from an assessment is exclusive. Certiorari does not lie. The board of public works and the city council had jurisdiction of the subject matter of assessing relator’s property for the laying of the water mains. The fact that they came to a wrong conclusion as to the amount of the tax did not oust them of jurisdiction. Courts and quasi-judicial bodies may err within their jurisdiction. The relator not having appealed from the assessment as the statute provides lost all right to question its correctness. It follows, therefore, that the judgment of the .circuit court must be reversed, and the cause remanded with directions to enter judgment quashing the writ of certiorari.
By the Cowrt. — So ordered.